Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 1 of 6




      EXHIBIT 3
                  Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 2 of 6

Contact
                                    Ken Krakow
www.linkedin.com/in/krakow          Manager, Hardware Engineering at Roku
(LinkedIn)                          Austin, Texas
www.ti.com/ (Company)

                                    Summary
Top Skills
Embedded Systems                    • Highly skilled professional with several years of experience in the
Hardware Architecture               consumer electronics and semiconductor industry
Debugging                           • Experience in Hardware Systems Architecture and Design
                                    • Familiar with the full chip development cycle
                                    • Broad knowledge and hands-on experience with first silicon bring-
                                    up, silicon validation, board bring-up, software development, test,
                                    system integration and hardware debug
                                    • Skills as individual contributor, project lead and hands-on manager
                                    • Skills working with and supporting customers
                                    • A valuable combination of knowledge and extensive experience in
                                    hardware design, programming, and debugging problems, giving an
                                    overall systems view and facilitating systems level solutions


                                    Specialties: Hardware Design, Embedded Systems, Systems
                                    Engineering, Validation


                                    Key Skills:
                                    • Detail-oriented system hardware design experience encompassing
                                    architecture, high-speed and mixed-signal circuit design, part
                                    selection, schematic capture, floor planning, layout, simulation,
                                    assembly and test
                                    • Bring-up, debug and validation of new System-on-Chip silicon
                                    • Expert-level assistance on customer designs
                                    • Define and develop firmware for system bring-up, debug and test
                                    • Organize groups and lead teams to achieve important deliverables
                                    • Senior-level design engineer experienced in working across
                                    functional teams (marketing, software, applications engineering,
                                    IC architecture, IC design, operations) and locations to define and
                                    develop products, debug problems, influence design decisions


                                    Experience with:
                                    Hardware Design Tools: Orcad, Pads PowerPCB, Hyperlynx,
                                    Viewdraw, Allegro, XTK


                                                                   Page 1 of 5
Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 3 of 6

                  Bus Architectures: DDR, USB, ULPI, MII, RMII, PCMCIA, PCI, PCIe,
                  LPC, ISA, 1394, AMBA, AHB/APB, DAP, Trace Bus, EPI, SPI, I2C,
                  I2S, SATA
                  Processor Architectures: ARM Cortex M3/4, ARM A9, ARM 926, x86,
                  PowerPC
                  Programming Languages: 'C', x86 & RISC Assembly
                  JTAG Debuggers Lauterbach, Multi-Ice



                  Experience
                  Roku
                  Manager, Hardware Engineering
                  April 2014 - Present
                  Austin, Texas Area

                  Currently working at Roku managing the Roku TV Hardware team. Working
                  with global partners to ship top quality Roku TV hardware.


                  Texas Instruments
                  Senior Systems Designer
                  May 2010 - March 2014 (3 years 11 months)
                  • Hardware team lead of five engineers in systems group for ARM Cortex-M
                  MCUs
                  • Developed board-level systems to support the IC design cycle for 10 silicon
                  revisions and 6 IC package types from emulation through to silicon validation.
                  32 unique board designs
                  • Interfaced with architecture and IC design teams to provide system-level
                  context for design decisions, including pin muxing, pad ring, substrate layout,
                  external part requirements
                  • Worked with marketing, software, operations and applications engineering
                  teams to develop customer-facing reference designs, evaluation boards and
                  documentation
                  • Schematic and layout reviews for key customers
                  • On site debug for key customers both in development and production (US-
                  based and overseas)
                  • Retrofit new silicon into existing customer systems to support software
                  development on new silicon (three unique platforms)
                  • Worked with IC design, software, and applications engineering to determine
                  root cause for silicon errata and define system level solutions
                  • System compliance testing of USB 2.0, Ethernet 10/100BT, IEC 61000-4


                                                     Page 2 of 5
Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 4 of 6


                  Trident Microsystems
                  Systems Design Engineering Manager
                  February 2008 - May 2010 (2 years 4 months)
                  Managing Board Design, Validation, Silicon Bring-up, Debug.
                  Note: Trident Purchased NXP STB


                  NXP
                  Systems Engineering Manager
                  August 2008 - February 2010 (1 year 7 months)
                  Managing System Integration Validation group responsible for validation of set
                  top box chips.


                  Conexant BMP group purchased by NXP, August 2008


                  Conexant
                  12 years 4 months

                  Systems Engineering Manager
                  November 2005 - August 2008 (2 years 10 months)
                  Managed System Engineering group at Conexant BMP creating set top box
                  designs and validating STB chipsets.


                  Conexant BMP was then purchased by NXP Semiconductor in August 2008


                  • Led validation (post silicon) effort for new System-on-Chip MPEG products
                  • Managed a validation firmware group to develop diagnostics and other
                  software utilities for validating new silicon; managed local engineers as well as
                  directed engineers in Bangalore and Hyderabad, India
                  • Managed a team of nine engineers and technicians in design, fabrication,
                  assembly, test and shipping satellite set-top box evaluation systems to
                  customers and internal developers
                  • Helped develop a team of hardware engineers in Bangalore, India, to create
                  and manufacture set-top box evaluation designs
                  • Defined pad ring order, pad types, and guided BGA substrate design for new
                  chip development

                  Principle Engineer
                  May 1996 - November 2005 (9 years 7 months)
                  • Developed over 15 set-top box evaluation platforms for 6 generations of
                  System-on-Chip designs over the course of 8 years. These set top box
                  designs consisted of a mother board and several daughter boards designed

                                                     Page 3 of 5
Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 5 of 6

                  to support multiple configurations. Boards were 2 to 4 layers, and contained
                  a mixture of analog and digital. Responsibilities included schematic capture,
                  part selection, guiding layout resources, scheduling board assembly, testing
                  and bring-up of systems
                  • Participated in definition of chip pinout, pin muxing and functional blocks for
                  several chips
                  • Validation and bring-up of first silicon for numerous MPEG2/MPEG4 decoder
                  chipsets. Used high speed scopes and logic analyzers to validate DDR2, PCI
                  Bus, I/O bus, Audio and Video outputs, high speed data ports, USB (Host/
                  Device/OTG), Ethernet, UART, SPI, I2C, I2S, PWM and Flash interfaces
                  • Reviewed customer designs (schematics, layout)
                  • Led and participated in numerous high profile customer debug efforts
                  • Designed and implemented an Altera FPGA-based transport stream interface
                  module in Verilog
                  • Used Hyperlynx and XTK to do signal integrity analysis on various SDRAM
                  and DDR buses
                  • Defined an emulation strategy. Developed a series of emulation
                  interface boards for use during the decoder chip development. Evaluated,
                  recommended and implemented support hardware for emulation
                  • Developed reference designs for Brooktree’s graphics chips and wrote bring-
                  up and manufacturing diagnostics in ‘C’


                  Advanced Micro Devices
                  Senior Engineer
                  April 1995 - May 1996 (1 year 2 months)
                  System Application and Product Planning for Embeded Processor division.
                  Specifically dealing with the Elan processor family


                  IBM
                  Staff Engineer
                  March 1988 - March 1995 (7 years 1 month)
                  Poughkeepsie, Boca Raton, Austin

                  • IBM Power Personal Systems Product Development
                  • IBM Software Development Solutions
                  • IBM Main Frame Functional Verification Test




                  Education
                  University of Wisconsin-Madison
                  BSEE,BSCS, Electrical Engineering, Computer Science · (1983 - 1988)
                                                      Page 4 of 5
Case 6:18-cv-00308-ADA Document 55-4 Filed 03/13/19 Page 6 of 6




                                            Page 5 of 5
